Citation Nr: 0014876	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  99-03 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
as secondary to the service-connected gastrointestinal 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1963 to 
January 1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan. 



FINDING OF FACT

The record includes medical evidence indicating that the 
veteran may have a psychiatric disorder which is secondary to 
the service-connected gastrointestinal disability.


CONCLUSION OF LAW

The claim for service connection for a psychiatric disorder 
as secondary to the service-connected gastrointestinal 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(1999).  In addition, disabilities which are found to be 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  See 38 C.F.R. 
§ 3.310 (1999).  A claim for secondary service connection, 
like all claims, must be well grounded.  Reiber v. Brown, 7 
Vet. App. 513, 516 (1995).  The threshold question for the 
Board is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is one 
that is plausible, capable of substantiation or meritorious 
on its own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

In order to establish a well-grounded claim, the veteran must 
show competent evidence:  (i) of current disability (a 
medical diagnosis); (ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
(iii) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps, 126 F.3d at 
1467-68; Caluza, 7 Vet. App. at 506.

In a January 1971 rating decision the veteran was awarded 
service connection for postoperative left thoracotomy 
secondary to achalasia with epiphrenic diverticulum of the 
esophagus, rated 30 percent.  This disability was 
recharacterized in a March 1997 rating decision as residuals, 
status post, achalasia cardia, with epiphrenic diverticulum 
of the esophagus and rated 50 percent disabling.  The veteran 
now contends that he is entitled to service connection for a 
psychiatric disorder as it is related to his service-
connected gastrointestinal disability.

With respect to the veteran's service medical records, the 
service records do not indicate any complaints, diagnosis, or 
treatment for a psychiatric disorder.

Private, post-service outpatient medical records indicate 
that the veteran has been treated for anxiety and depression 
with psychosis beginning in May 1994 and for a diagnosed 
schizoaffective disorder from September 1996 to April 1999 
due to increased psychotic symptoms and anxiety.  In a 
January 1998 statement, Bens Sandaire, D.O. opined that the 
veteran's depression/anxiety management is believed to be, as 
likely as not, causally related to his gastrointestinal 
disorder because of chronic pain, sleep and appetite 
disturbances and anxiety associated with his chronic 
digestive disorder.  Dr. Sandaire stated that it is not 
uncommon for patients with chronic illnesses to develop 
chronic anxiety or depression due to chronic alterations in 
their lifestyle.

A VA mental health examination was performed in July 1998.  
The examiner opined that the veteran's psychiatric disorder 
of anxiety with psychotic features was not due to the 
veteran's gastrointestinal disorder, maintaining that a more 
possible explanation for a disabling anxiety breakout would 
be the veteran's having begun to work at a very young age and 
his involuntary somatic retirement.  The claims folder was 
returned to the examiner for clarification as to whether 
aggravation of a nonservice-connected disorder by a condition 
that is related to military service had occurred in the 
veteran's case.  In an October 1998 response, the examiner 
stated that this was not a factor.  He opined that there is 
no solid scientific connection of predictable value between 
personality factors which include anxiety tendencies, 
psychotic tendencies, etc. and gastrointestinal processes, 
esophageal functioning, etc.   

In an April 1999 statement, Ingrid Martinez-Lyons, M.D. noted 
that the veteran continues to receive treatment for chronic 
depression with some occasional thought disorder.  Dr. 
Martinez-Lyons stated that, while there is no direct 
connection of his depression and his physical illness, it may 
be a contributing factor.  She contends that it is not 
unusual for a person who has experienced long-term extreme 
pain and discomfort to experience some depressive features, 
explaining that pain can produce sleep disturbances and 
difficulty in swallowing can influence a person's appetite 
for fear of additional pain and discomfort.  Thus, she 
concluded that consistent fear and uncertain of one's 
physical condition and can affect one's mental status and 
ability to effectively function in society.

Finally, the record includes various statements, made in 
correspondence and during the May 1999 RO hearing, by the 
veteran and his representative contending that the veteran's 
post-service psychiatric disorder is related to his service-
connected gastrointestinal disability.



In this case, there is no dispute that the veteran has been 
treated for and diagnosed with a current psychiatric disorder 
and that he has a service-connected gastrointestinal 
disability.  Post-service statements by two private 
physicians, Drs. Sandaire and Martinez-Lyons, indicate a 
possible link between the veteran's psychiatric disorder and 
his gastrointestinal disability.  In view of this evidence, 
the veteran's claim in this regard is plausible and is thus 
well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.

ORDER

Evidence of a well-grounded claim for a psychiatric disorder 
as secondary to the service-connected gastrointestinal 
disability having been submitted, the appeal is allowed 
subject to further action as discussed below.


REMAND

Having submitted a well-grounded claim, a remand is required 
in order to assist the veteran in developing the facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).

A review of the transcript from the veteran's hearing, held 
in May 1999, shows that the veteran related that he was 
receiving benefits from the Social Security Administration 
(SSA) due to his psychiatric disorder. The claims file does 
not reflect an attempt by the RO to secure a copy of the 
SSA's decision granting benefits.  As these records 
reportedly concern the disability at issue they may be 
relevant in evaluating the claim for service connection and 
should be obtained.  "As part of the Secretary's obligation 
to review a thorough and complete record, VA is required to 
obtain evidence from the Social Security Administration, 
including any decisions by the administrative law judge, and 
to give that evidence appropriate consideration and weight."  
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  On remand, the RO 
should request the SSA's decision granting benefits, and all 
available supporting medical evidence.

The veteran also testified that the Ford Motor Company (Ford) 
retired him on disability because of his psychiatric disorder 
and that he saw a Ford doctor, but did not remember the 
diagnosis he was given.  The veteran agreed to attempt to 
obtain a copy of the report from Ford.  However, the report 
is not associated with the claims file.  Moreover, Dr. 
Martinez-Lyons noted that the veteran was receiving 
continuing treatment for his psychiatric disorder.  Since 
this physician has provided an opinion that there may be a 
relationship between the veteran's current psychiatric 
disorder and his physical illness the treatment records 
including those relied upon by this physician may be relevant 
to this claim and should be obtained.  The VA's statutory 
duty to assist includes the obligation to obtain pertinent 
treatment records, the existence of which has been called to 
its attention.  38 C.F.R. § 3.103(a) (1999); see Ferraro v. 
Derwinski, 1 Vet. App. 326, 334 (1991).  On remand, the RO 
should make an attempt to obtain a copy of the Ford report, 
along with all available supporting medical evidence, and 
current treatment records.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file copies of any 
written decision concerning the veteran's 
claim for disability benefits from the 
Social Security Administration and copies 
of any medical records utilized in 
reaching that decision.

2.  The RO should contact the veteran and 
request that he furnish the name and 
address of a contact at Ford Motor 
Company.  After obtaining the necessary 
authorization from the appellant, the RO 
should attempt to obtain, and associate 
with the claims file, a copy of the 
report from the Ford Motor Company 
pertaining to his disability retirement 
and all available supporting medical 
evidence.

3. The RO should also contact the veteran 
and request that he identify the names 
and addresses of all medical care 
providers who have treated him for his 
psychiatric disorder and his 
gastrointestinal disability and provide 
the necessary releases to obtain those 
records.  Based on his response, the RO 
should obtain copies of all of the 
records from the identified treatment 
sources, both VA and non VA (which are 
not already of record), and associate 
them with the claims folder, including 
any treatment records from Dr. Martinez-
Lyons. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence received.  Any further development that 
is felt to be necessary should be undertaken.  If the 
benefits sought are not granted, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this Remand is to obtain additional medical 
information.  By remanding this claim, the Board intimates no 
opinion, favorable or unfavorable, as to its merits.  The 
veteran is free to submit any additional evidence he wishes 
to have considered in connection with his appeal; however, he 
is not required to act until further notified.  Kutscherousky 
v. West, 12 Vet.App. 369 (1999).



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 



